DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 3 130 and 311 appear to be indicating the same feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “an opening that is formed at one end being opposite to the cover body” it is not clear how the opening can be opposite the cover body as it is within the cover body.  For purposes of the rejection it is taken as being opposite to the join portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch et al. (US 2011/0313395 A1).
With regard to claim 1, Krulevitch et al. teach an information collection method for an injection pen, which is implemented on an information collection device (Fig. 9 processor 590 on circuit board 578) coupled to a pressing knob (Fig. 9 member 504, and piston, exemplary member 154 in Fig. 3) of the injection pen, and the pressing knob is able to be pressed to helically rotate on the injection pen so that an injection content is pushed outwards from the 
With regard to claim 2, see [0044] no recording is made unless an injection event is detected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) as applied to claim 2 above, and further in view of Bitton et al. (US 2021/0085876 A1).
With regard to claim 3, Krulevitch et al. teach the accelerometer information is used to determine if the device has been activated for injection ([0061]).  Krulevitch et al. do not specifically determining this by determining if acceleration information is in a predetermined range.   However, Bitton et al. teach using accelerometer data to determine whether the detected movement falls within a predetermined threshold to determine if the movement was an intentional injection movement or inadvertent ([0094]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine if the acceleration information falls within a predetermined range in Krulevitch et al. because Bitton et al. teach this is effective for distinguishing between an injection movement and inadvertent movement.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) as applied to claim 2 above, and further in view of Despa et al. (US 2016/0213853).
With regard to claim 4, Krulevitch et al. teach the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but does not explicitly disclose that movement along the shaft axis is detected to determine injection.  However, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) as applied to claim 1 above, and further in view of Blancke (US 2021/0038821 A1) and Despa et al. (US 2016/0213853).
With regard to claim 5, Krulevitch et al. teach determining if the knob is pressed but not specifically determining the angular velocity and that the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but not specifically that it is determined that pen is travelling in the Z direction and not the X or Y direction.  However, Blancke et al. teach using a gyroscope to determine rotational motion to determine information about dose size.  Further, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of directions resulting from external events to increase detection sensitivity ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine angular velocity of the pressing knob in Krulevitch et al. as Blancke et al. teach this is effective for determining dose and would be beneficial for indicating activation and further to determine the axial direction as .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) in view of Blancke (US 2021/0038821 A1).
With regard to claim 6, Krulevitch et al. teach an information collection device for an injection pen, comprising: an outer cap (Fig. 9 member 522) for coupling to a pressing knob of the injection pen (Fig. 9 member 504, and piston, exemplary member 154 in Fig. 3), wherein the pressing knob is able to be pressed to helically rotate on the injection pen so that an injection content is pushed outwards from the injection pen (exemplary [0032], [0034] rotational movement of the piston can occur to dose as in 6,235,004); 20an accelerometer sensing unit that is disposed on the outer cap for sensing a traveling movement of the injection pen to obtain a movement information of the injection pen ([0050] Fig. 9 accelerometer 576, [0061] movement of the pen is detected via the accelerometer); a sensing unit that is disposed on the outer cap for sensing an action of the pressing knob to obtain information of the pressing knob ([0050] actuation of switch 567 indicates if knob is depressed); a wireless transmission unit that is electrically connected to the sensing unit and the accelerometer sensing unit for wirelessly connecting to an external device ([0038], [0050], wireless transceiver); and a processing unit that is electrically connected to the wireless transmission unit, the sensing unit and the accelerometer sensing unit (Fig. 9 processor 590 on circuit board 578), wherein when the pressing knob is pressed to helically rotate, the processing unit determines whether the traveling movement of the injection pen is conformed as an intending injection action and the movement information of the injection pen ([0061] activation is 
With regard to claim 7, see Fig. 9 circuit board 578, processor 590, accelerometer 576, wireless transceiver ([0050]), as combined the gyroscope would necessarily be fixed with the circuitry, the components are within cap 522.  In the embodiment of Fig. 9 Krulevitch et al. do not disclose a trigger switch for triggering the recited components.  However, in the embodiment of Fig. 4 Krulevitch et al. teach using an on switch connected to the circuit board to deliver power to the electronic components ([0037]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a trigger switch in the embodiment of Fig. 9 of Krulevitch et al. as Krulevitch et al. teach this is beneficial for powering on the device and since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) and Blancke (US 2021/0038821 A1) as applied to claim 7 above, and further in view of Blei et al. (US 2016/0047685 A1)
With regard to claim 8, the outer cap comprising: a cover body that is formed with a receiving recess at one end of the cover body, wherein the pressing knob, the processing unit, the wireless transmission unit, the gyroscope sensing unit and the accelerometer sensing unit are received within the receiving recess (Fig. 9 the cover body is formed by the outer walls of 522 which have an interior recess within which the components are received); a joint portion that is formed at the end of the cover body for removably coupling to the pressing knob of the injection pen (see Reference Figure 1 above).  As combined Krulevitch et al. teach a trigger switch but this feature is not structurally shown, it is only shown schematically (Fig. 4 166).  However, Blei et al. teach a power button for actuating an on switch which is formed of a button body extending through an opening (Figs. 2 member 22).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a button to activate the switch in Krulevitch et al. as Beli et al. teach this is an art effective method for actuation and would yield the same predictable result.  As combined such a button could be placed in an opening in the area as indicated in Reference Figure 1 below which is opposite the joint portion and would be accessible to the circuit board within the recess.

    PNG
    media_image1.png
    1030
    691
    media_image1.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) and Blancke (US 2021/0038821 A1) as applied to claim 6 above, and further in view of Bitton et al. (US 2021/0085876 A1).
With regard to claim 9, Krulevitch et al. teach the accelerometer information is used to determine if the device has been activated for injection ([0061]).  Krulevitch et al. do not specifically determining this by determining if acceleration information is in a predetermined range.   However, Bitton et al. teach using accelerometer data to determine whether the detected movement falls within a predetermined threshold to determine if the movement was an intentional injection movement or inadvertent ([0094]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine if the acceleration information falls within a predetermined range in Krulevitch et al. because Bitton et al. teach this is effective for distinguishing between an injection movement and inadvertent movement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch et al. (US 2011/0313395 A1) and Blancke (US 2021/0038821 A1) as applied to claim 6 above, and further in view of Despa et al. (US 2016/0213853).
With regard to claim 10, Krulevitch et al. teach that the accelerometer can detect the orientation of the pen by the acceleration and rotation ([0064]) and that movement detected by the accelerometer is used to determine activation ([0061]) but does not explicitly disclose that movement along the shaft axis is detected to determine injection.  However, Despa et al. teach using three dimensional accelerometers to detect direction and movement in a multiplicity of directions resulting from external events to increase detection sensitivity ([0052]).  It would have 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783